DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/31/2022 for application number 17/355,711. 
Claims 21 – 41 are presented for examination.  Claims 21, 28 and 35 are independent claims.

Response to Arguments
Applicants’ arguments to independent claims 21. 28 and 35 have been fully considered, but are not persuasive because the applicant amended the claims to include new features that were never previously presented.  Therefore, the scope of claims 21, 28 and 35 and their dependent claims has changed.  However, a newly found prior art is applied to rejected the claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-26, 28-33 and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenenbaum et al. (US Patent Applications 2008/0281819; hereinafter Tenenbaum) in view of Gordon et al. (US Patent Applications 2007/0208518; hereinafter Gordon).

As to independent claim 21, Tenenbaum discloses a method [Abs - Processing of genomic data is facilitated by providing a control data set generation system wherein a control generator tool or process creates matched data sets for facilitating informatics analysis] comprising:  
causing presenting, in a graphical user interface, graphical components arranged as a workflow comprising a series of nodes within a workspace [Fig. 2, Para 0053 - present a user with their data sets modeled in the above-described workflow diagram, as well as a "tool set" reflecting the executable modules within the system; Para 0050 - the display window may illustrate a flow diagram which contains: data sets and their annotation; instances of modules used to process the data, along with the parameters used; and relationships among the data sets and processes describing the interactions; Fig. 25, Para 0160 - A user interface 2500 includes a content or data view area 2510 including a flow diagram of the processing], including a first action node representing a first action [Para 0160 - a representation of the use of the control generator tool 2525];
receiving, in the graphical user interface, a first input for executing a first portion of the workflow [Para 0050 - the display window may illustrate a flow diagram which contains: data sets and their annotation; instances of modules used to process the data, along with the parameters used; and relationships among the data sets and processes describing the interactions. Further, the client is presented with a menu of operations which can be performed, such as uploading data, retrieving additional data from a database, or executing an analysis process on the data.  There is also a section in the interface for user input which may be required for a given operation. This area may be contact sensitive, and present appropriate options for a currently selected operation. As noted, this is in addition to the client interface presenting the user with a view of their data and operations performed];
in response to receiving the first input, generating a first output for the first portion of the workflow [Fig. 2, Para 0052 - The user then chooses which operations are to be performed on which data sets, and resultant data sets are generated… The sequence of operations, data sets generated, parameters used, and all other corresponding information may be displayed in the client's flow diagram. The user can continue to perform analysis until the desired result(s) and data set(s) are generated. An example of a resultant flow diagram is presented in FIG. 25], wherein the first output comprises a first data node, the first data node comprising a first plurality of items of genomic data that are based upon one or more nucleic acid sequences processed by the series of nodes of the workflow [Para 0051 - a data file must first contain the genomic coordinate attribute. This attribute often exists by default as part of the result of an experiment; Para 0054 - an experimental data set is obtained containing genomic data 300. If not already mapped to the genomic coordinate system, then the genomic data is converted to one or more chromosomal identifications and genomic positional coordinates within the identified chromosome(s) to produce a first mapped data set 305];
the first data node listing a portion of the first plurality of items [Para 0160 - This flow diagram allows a user to interactively examine the data sets, parameters employed in one or more stages thereof, and the results of the various processing selected. This interactivity is indicated by pop-up windows 2555 wherein additional information on one or more displayed data sets or process steps of the logic may be provided to the user. The various items in the flow diagram may be represented using shapes, colors, or both];
in response to receiving a selection of the first data node, indicating that the first data node can be linked to the first action node [Para 0050 - There is also a section in the interface for user input which may be required for a given operation. This area may be contact sensitive, and present appropriate options for a currently selected operation. As noted, this is in addition to the client interface presenting the user with a view of their data and operations performed. This data and operations information is rendered as a flow diagram, sequentially describing (for example) each data set and the operations that were performed thereon;];
receiving, in a graphical user interface, a second input for editing one or more items of genomic data from the first plurality of items of genomic data of the first data node [Fig. 25, Para 0160 - a representation of performing correlation analysis 2535 on, for example, the control data set compared with an existing mapped data set 2540, such as RefSeq Genes, with the result of the correlation analysis also being provided 2550; Para 0049 - these modules or tools include a correlation analysis tool 222, a data retrieval tool 224, a control generation tool 226 and a hypothesis generation tool 228. Each modular tool represents a logic implementation (described below), which can execute individually or in succession – Examiner considers the input to execute the correlation analysis tool as the second input];
performing editing to the one or more items of genomic data in response to the second input [Para 0058 - the mapped genomic data set undergoes correlation analysis to the selected mapped data set (for example, retrieved from database 430), and the matched control data set also undergoes correlation analysis to the selected mapped data set. This results in meaningful results being obtained and output 495].
Although Tenenbaum teaches that additional data sets can be added and resultant data sets are generated [para 0052], Tenenbaum does not explicitly teach:
having scroll control for viewing the first plurality of items;
receiving, via the graphical user interface, a second input for editing one or more items of genomic data from the first plurality of items of genomic data of the first data node;
genomic data based upon one or more nucleic acid sequences;
However, Gordon teaches in the same field of endeavor:
receiving, via the graphical user interface, a second input for editing one or more items of genomic data from the first plurality of items of genomic data of the first data node [Para 0062 - the box 406 is selectable, and the user may perform a click-and-drag operation with the box, so as to move the box to another location along the chromosome map 404. In response to such a click-and-drag operation, the range of genomic data presented in the genomic data display area 402 changes to correspond with the new location of the box within the chromosome map 404];
genomic data based upon one or more nucleic acid sequences [Para 0016 - "Gene expression analysis" refers to analysis methods used to understand the function and control of genes by determining the expression levels of nucleic acids (i.e. DNA or RNA) or proteins];
having scroll control for viewing the first plurality of items [Para 0044 - the genomic display area 202 also includes a scroll bar 207. The scroll bar 207 functions in the same manner as scroll bars that are ordinarily encountered in user interfaces. Moving the scroll bar 207 to the right, causes the genomic range presented in the genomic display area 202 to progress "up" the genome (the bases numbers presented in the genomic display area grow larger), while moving the scroll bar 207 to the left causes genomic range presented in the genomic display area 202 to progress "down" the genome (the bases numbers presented in the genomic display area grow smaller)];
It would have been obvious to one of ordinary skill in art, having the teachings of Tenenbaum and Gordon at the time of invention was made, to modify the method for non-random control data set generation for facilitating genomic data processing disclosed by Tenenbaum to include the concept of a user interface for presentation of genomic data taught by Gordon to provide for rapid location of regions of interest, and should present the measured enrichment information in such a way that it is meaningful to the individual viewing the user interface  [Gordon, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of a user interface for presentation of genomic data taught by Gordon to provide for rapid location of regions of interest, and should present the measured enrichment information in such a way that it is meaningful to the individual viewing the user interface  [Gordon, Para 0004].


As to dependent claim 22, Tenenbaum and Gordon teach the method of claim 21.
Tenenbaum further teaches: further comprising:
receiving, in the graphical user interface, a fourth input for executing a third portion of the workflow;
in response to receiving the fourth input, generating a third output for the third portion of the workflow, wherein the third output comprises a third data node [Para 0052 - Additional data sets can be added, for example, from the existing relational database array as desired. The user then chooses which operations are to be performed on which data sets, and resultant data sets are generated. Since all data sets are homogenous, they can be mixed and matched in any operation and in any order. The sequence of operations, data sets generated, parameters used, and all other corresponding information may be displayed in the client's flow diagram. The user can continue to perform analysis until the desired result(s) and data set(s) are generated].

As to dependent claim 23, Tenenbaum and Gordon teach the method of claim 21.
Gordon further teaches: further comprising further causing presenting, in the graphical user interface, a graphical component which when selected causes import of certain data [Para 0039 - The operator may then import the data set 104, or another data set derived from the aforementioned data set 104, into a computing environment, so that it is accessible by the software embodying the user interface 108. The user interface 108 then accesses the data set and presents the data therein, as described below] and creation of a data node representing the certain data [Para 0037 - The second data set 106 is depicted as being organized in rows and columns], 
Tenenbaum further teaches:  a graphical element which when selected causes performance of an action on data and creation of an action node representing the action [Para 0160 - This flow diagram allows a user to interactively examine the data sets, parameters employed in one or more stages thereof, and the results of the various processing selected. This interactivity is indicated by pop-up windows 2555 wherein additional information on one or more displayed data sets or process steps of the logic may be provided to the user. The various items in the flow diagram may be represented using shapes, colors, or both. Relationships may be shown via connecting arrows. In addition to interacting with the individual elements to show additional information, the user may download data sets from the flow diagram], and 
a graphical component which when selected causes retrieval of specific data from a library and creation of a data node representating specific data [Para 0050 - the client is presented with a menu of operations which can be performed, such as uploading data, retrieving additional data from a database, or executing an analysis process on the data… this is in addition to the client interface presenting the user with a view of their data and operations performed. This data and operations information is rendered as a flow diagram, sequentially describing (for example) each data set and the operations that were performed thereon].

As to dependent claim 24, Tenenbaum and Gordon teach the method of claim 21.
Gordon further teaches: further comprising generating output that conforms to an ontology defining data structures that represent genomic data, the data structures representing at least all of: sequences, protein objects [Para 0016 - "Gene expression analysis" refers to analysis methods used to understand the function and control of genes by determining the expression levels of nucleic acids (i.e. DNA or RNA) or proteins], alignment objects [Para 0058 - the user interface 108 may present an embedded view of another genome browser, such as the UCSC Genome Browser, in alignment with the genomic view and zoom level in the genomic display area 202], 
Tenenbaum further teaches: annotations, and publications [Para 0063; Para 0050 - data sets and their annotation; instances of modules used to process the data, along with the parameters used; and relationships among the data sets and processes describing the interactions].

As to dependent claim 25, Tenenbaum and Gordon teach the method of claim 21.
Tenenbaum further teaches: further comprising generating output, wherein the output comprises a set of one or more items of genomic data that are based upon the one or more nucleic acid sequences as processed by a set of instructions in an order indicated by the series of nodes [Fig. 25, Para 0160- one example of a display of output results provided to a user employing a system such as described herein above].

As to dependent claim 26, Tenenbaum and Gordon teach the method of claim 21.
Tenenbaum further teaches: further comprising generating output for the workspace comprising a set of one or more items of genomic data by processing the one or more nucleic acid sequences by instructions received from at least one of an external web server or an external database server [Para 0047].

As to independent claims 28 and 35, the claims are substantially similar to claim 21, and are rejected on the same grounds.

As to dependent claims 29 and 36 the claims are substantially similar to claim 22, and are rejected on the same grounds.

As to dependent claims 30 and 37 the claims are substantially similar to claim 23, and are rejected on the same grounds.

As to dependent claims 31 and 38 the claims are substantially similar to claim 24, and are rejected on the same grounds.

As to dependent claims 32 and 39 the claims are substantially similar to claim 25, and are rejected on the same grounds.

As to dependent claims 33 and 40 the claims are substantially similar to claim 26, and are rejected on the same grounds.

Claims 27, 34 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenenbaum in view of Gordon, further in view of Leonelli et al. (US Patent Applications 2009/0070162; hereinafter Leonelli).

As to dependent claim 27, Tenenbaum and Gordon teach the method of claim 21.
Leonelli teaches in the same field of endeavor: further teaches: the workflow further including a second action node, further comprising, in response to receiving a user input, linking the first action to the second action node [Para 0049 - Entering the parameters this way, in turn, may provide an alternative to selecting and placing the sequencing-widget instances 140.sub.a-140.sub.m on the workflow pane 130. As above, the GUI software 110, in turn, may interpret the entries, and responsively render the sequencing-widget instances 140.sub.a-140.sub.m that create the links connecting the task-widget instances 138.sub.1-138.sub.n].
It would have been obvious to one of ordinary skill in art, having the teachings of Tenenbaum, Gordon and Leonelli at the time of invention was made, to modify the method for non-random control data set generation for facilitating genomic data processing disclosed by Tenenbaum and a user interface for presentation of genomic data taught by Gordon to include the concept of a system for workflow generation, deployment and/or execution taught by Leonelli to facilitate a generation, deployment and/or execution of a workflow that facilitates interoperability between the computer systems both compatible and disparate platforms and/or protocols  [Leonelli, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of a system for workflow generation, deployment and/or execution taught by Leonelli to facilitate a generation, deployment and/or execution of a workflow that facilitates interoperability between the computer systems both compatible and disparate platforms and/or protocols  [Leonelli, Para 0010].

As to dependent claims 34 and 41 the claims are substantially similar to claim 27, and are rejected on the same grounds.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Will et al.  (US Patent Application 2011/0047189) teaches an integrated genomic system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272- 8352.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176